DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2021 has been entered. 
Allowable Subject Matter
Claims 1-5, 7-12, 14-18, and 20 are allowed in view of the Applicant's arguments (Response filed 6/24/2021), the amendments made to the independent claims, and the cited prior art of record.  
With regards to claims 1, 8, and 15, while the combination of Jia and Menon disclosed the concept of sharing computing resources between lessee and lessor in which the users are provided with an interface to find resources based on parameters, the Examiner agrees with Applicant that the combination disclosed that the provisioning system enables a service provider to call back and register relevant data regard the state of a resource under circumstances in which that data might not previously have been available at the time that the particular resource was initially provisioned (Menon, [0034]).   As the state of the resources may not be available at the time that the particular resource was initially provisioned, it is evident that such statuses are not dynamic, but rather static until they are properly updated.  Additionally, while the combination of Jia and Menon disclosed presenting a search interface to search for 
For support, see Instant Specification ([0032], [0038]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY B DENNISON/Primary Examiner, Art Unit 2443